 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       JARED M. VILLERY,                               Case No. 1:15-cv-00987-DAD-BAM (PC)
12                        Plaintiff,                     ORDER GRANTING DEFENDANTS’ EX
                                                         PARTE APPLICATION TO TAKE
13             v.                                        DEPOSITIONS OF INCARCERATED
                                                         PERSONS IN CONNECTION WITH THIS
14       CALIFORNIA DEPARTMENT OF                        CASE
         CORRECTIONS, et al.,
15                                                       (ECF No. 163)
                          Defendants.
16

17            Plaintiff Jared M. Villery (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19            This action proceeds against Defendants Kendall, Acosta, Jones, Guerrero, Woodard,1 and

20   Grimmig for deliberate indifference in violation of the Eighth Amendment, and against

21   Defendants Allison2 for promulgation of a policy to deny single cell housing for inmates with

22   serious mental disorders in violation of the Eighth Amendment. Plaintiff’s claims arise out of

23   allegations that he developed Post-Traumatic Stress Disorder (“PTSD”) while in the custody of

24
     1
         Erroneously sued as “Woodward.”
25
     2
26    Effective October 1, 2020, Secretary Allison has assumed the position of Secretary of the
     California Department of Corrections and Rehabilitation (“CDCR”). Under Federal Rule of Civil
27   Procedure 25(d), Secretary Allison should be substituted for former Secretaries Beard and Kernan
     with respect to Plaintiff’s claim for a violation of his rights based on a policy promulgated in the
28   Secretary’s official capacity.
                                                          1
 1   the California Department of Corrections and Rehabilitation (“CDCR”). Plaintiff claims that at

 2   multiple institutions and over several years, his PTSD was not properly considered by prison

 3   officials in determining his housing status.

 4          Pursuant to the Court’s December 15, 2020 order resetting discovery and dispositive

 5   motion deadlines, the deadline for completion of all discovery, including filing all motions to

 6   compel discovery, is June 11, 2021. (ECF No. 154.)

 7          Currently before the Court is Defendants’ ex parte application to take depositions of

 8   Charles O’Conner, #AM3676, and Arturo Palomo, #V61262, incarcerated persons in connection

 9   with this case, filed May 26, 2021. (ECF No. 163.) Defendants further request leave of the Court

10   to take the depositions by remote means if they choose. (Id.)

11          As provided in the Court’s October 3, 2017 Discovery and Scheduling Order:

12          Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), Defendant may depose
            Plaintiff and any other witness confined in a prison upon condition that, at least
13          fourteen (14) days before such a deposition, Defendant serves all parties with the
            notice required by Federal Rule of Civil Procedure 30(b)(1). Pursuant to Federal
14
            Rule of Civil Procedure 30(b)(4), the parties may take any deposition under this
15          section by video conference without a further motion or order of the Court.

16   (ECF No. 33, p. 2.) Accordingly, although Defendants’ motion is not necessary, it will be

17   granted pursuant to that order.

18          Based on the foregoing, IT IS HEREBY ORDERED that:

19          1. Defendants’ ex parte application to take depositions of incarcerated persons in

20              connection with this case, (ECF No. 163), is GRANTED;

21          2. Defendants may depose Charles O’Conner #AM3676 and Arturo Palomo #V61262 in

22              accordance with the Federal Rules of Civil Procedure and the institution’s rules and

23              regulations, including the presence of correctional officers during the depositions, and

24              may take the deposition by remote means if they choose, with the court reporter and

25              counsel in separate locations;

26          3. Counsel for Defendants is required to arrange for Plaintiff’s participation by

27              contacting the Litigation Coordinator at the institution where Plaintiff is housed; and

28   ///
                                                       2
 1        4. The parties are reminded that, under the Court’s December 15, 2020 order resetting

 2              discovery and dispositive motion deadlines, (ECF No. 154), absent a request for

 3              extension of time providing a clear showing of good cause, all depositions in this

 4              matter must be completed by June 11, 2021.

 5
     IT IS SO ORDERED.
 6

 7     Dated:     May 27, 2021                               /s/ Barbara   A. McAuliffe              _
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
